Citation Nr: 1646680	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  08-15 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability other than posttraumatic stress disorder (PTSD), to include bipolar disorder and schizophrenia.  


REPRESENTATION

Veteran represented by:  Mark R. Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 28, 1978 to October 30, 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In January 2008, a hearing was held before a Decision Review Office (DRO) at the San Diego, California RO, where jurisdiction of the claims file was transferred; a transcript of that hearing is in the record.  In February 2010, the Board remanded the case to the RO to afford him a hearing before a Veterans Law Judge.  In January 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In May 2011, the Board remanded the case to the RO for additional development.  

An August 2015 Board decision denied service connection for a variously diagnosed psychiatric disability other than PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion for Remand to vacate the Board's decision and to remand the case to the Board.  In a June 2016 Order, the Court granted the Joint Motion.  

As to the characterization of the issue at hand, the Board notes that previous rating decisions have addressed psychiatric disability claims, namely, a June 1983 decision denied service connection for adjustment disorder with depressed mood and antisocial personality, and a December 2004 decision denied service connection for PTSD.  (As the Veteran did not appeal either decision, they are both final and not subject to reopening without the submission of new and material evidence.)  Generally, the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, where, as here, there is a final agency decision denying a claim based on a specific diagnosis (i.e., the 1983 and 2004 RO denials of service connection for adjustment disorder with depressed mood and for PTSD), and subsequently a new and different diagnosis is submitted for VA's consideration (here, bipolar disorder and schizophrenia), the later diagnoses must be considered factually distinct from the first and must be considered to relate to a separate claim.  Clemons, 23 Vet. App. at 8.  Accordingly, the issue before the Board is service connection for a variously diagnosed psychiatric disability other than PTSD and adjustment disorder with antisocial personality, to include bipolar disorder and schizophrenia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Joint Motion for Remand, dated in June 2016, the parties agreed that the Board's August 2015 decision was predicated upon an inadequate medical nexus opinion rendered in December 2011.  The VA examiner's reasoning for finding that the Veteran's currently diagnosed psychiatric disability (depressive disorder NOS, with psychotic features) was less likely than not incurred in or caused by the claimed in-service injury, event, or illness was that the Veteran's symptoms likely resulted from "multiple factors" and that there "does not appear to be significant evidence" showing the symptoms had onset during service or were worsened therein.  The parties felt that the examiner should have further elaborated on the basis for her opinion or provided an explanation for her conclusion.  

Thus, the case has been returned to the Board for development for a medical opinion containing an adequate rationale and explanation for any conclusion as to whether his currently diagnosed psychiatric disability is related to active service.  The opinion should be obtained from a psychiatrist, which the Court noted was the type of specialist that the Board had initially requested in its May 2011 remand.  (The December 2011 medical opinion was by a clinical psychologist.)  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain for association with the claims file complete (updated) VA records of evaluation and treatment of the Veteran for psychiatric disability, since October 2014.    

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by a psychiatrist to determine the nature and likely etiology of his psychiatric disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  

Upon examination/interview of the Veteran, and review of the entire record, the examiner should provide an opinion that responds to the following:

(a).  What is (are) the diagnosis(es) for the Veteran's current psychiatric disability(ies) other than PTSD?  Please identify any diagnosed psychiatric disability that is due to primary alcohol or drug abuse, or is not a chronic acquired psychiatric disability (e.g., personality disorder).

(b).  For each chronic psychiatric disability diagnosed (other than PTSD, a personality disorder, or a disability related to primary alcohol or drug abuse), please opine whether it is at least as likely as not (a 50 percent or higher probability) that such disability is etiologically related to the Veteran's period of service from August 28, 1978 to October 30, 1978, to include his problems noted in TDP (Trainee Discharge Program) Counseling reports.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature where appropriate.  (The Board observes that the December 2011 VA medical opinion was deemed inadequate by the Court for the examiner's failure to elaborate on the basis for her opinion or provide an explanation for her conclusion.)  

3.  After completion of the foregoing, the AOJ should review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).

